Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 11/18/2021.

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the short-circuit protection threshold voltage is no higher than the over- current protection threshold voltage, the short-circuit protection leading edge blanking time is less than the over-current protection leading edge blanking time, the rectification unit receives and converts the external input power into a rectification power, the transformer comprises a primary winding and a secondary winding, the primary winding connects the rectification unit to a drain of the switch unit and receives the rectification power, the secondary winding is connected to the power output unit, the power output unit is connected to the load, and the power control operation comprises: the power converter controller receiving the feedback voltage and the current sensing voltage; generating a PWM driving signal based on the feedback voltage and the current sensing voltage, the PWM driving signal having a turn-on level and a turn-off level interleaving and repeating periodically; performing a timer operation to generate a determination time, the PWM driving signal being the turn-on level and the switch unit being turned on during the determination time, the determination time intended for determining whether the current sensing voltage is greater than the short-circuit protection threshold voltage; comparing the determination time with the short-circuit protection leading edge blanking time and the over-current protection leading edge blanking time if the current sensing voltage is equal to or greater than the short-circuit protection threshold voltage and is not greater than the over-current protection threshold voltage; stopping generating the PWM driving signal if the determination time is not less than the short-circuit protection leading edge blanking time and not greater than the over-current protection leading edge blanking time; and stopping generating the PWM driving signal if the determination time is equal to or greater than the over-current protection leading edge blanking time and an over-current delay time preset passes.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the short-circuit protection threshold voltage is no higher than the over- current protection threshold voltage, the short-circuit protection leading edge blanking time is less than the over-current protection leading edge blanking time, the rectification unit receives and converts the external input power into a rectification power, the transformer comprises a primary winding and a secondary winding, the primary winding connects the rectification unit to a drain of the switch unit and receives the rectification power, the secondary winding is connected to the power output unit, the power output unit is connected to the load, and the power control operation comprises: the power converter controller receiving the current sensing voltage; generating a PWM driving signal based on the current sensing voltage, the PWM driving signal having a turn-on level and a turn-off level interleaving and repeating periodically; performing a timer operation to generate a determination time, the PWM driving signal being the turn-on level and the switch unit being turned on during the determination time, the determination time intended for determining whether the current sensing voltage is greater than the short-circuit protection threshold voltage; comparing the determination time with the short-circuit protection leading edge blanking time and the over-current protection leading edge blanking time if the current sensing voltage is equal to or greater than the short-circuit protection threshold voltage and is not greater than the over-current protection threshold voltage; stopping generating the PWM driving signal if the determination time is not less than the short-circuit protection leading edge blanking time and not greater than the over-current protection leading edge blanking time; and stopping generating the PWM driving signal if the determination time is equal to or greater than the over-current protection leading edge blanking time and an over-current delay time preset passes.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838